Citation Nr: 0702462	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  03-09 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a healed left 
zygomatic fracture, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from December 1961 to December 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs that denied the veteran's claim for an increased 
evaluation for a healed left zygomatic fracture.  This issue 
was previously before the Board in March 2005 and was 
remanded for additional development.


FINDING OF FACT

The healed left zygomatic fracture is manifested by a 
postoperative scar which is well healed and does not cause 
any disfigurement or limitation of function in the area where 
it is situated; it measures 0.1 centimeter by 1.0 centimeter 
with no elevation, edema, skin ulceration, breakdown, keloid 
formation, depression or adherence to underlying tissue.


CONCLUSION OF LAW

A rating in excess of 10 percent for a healed left zygomatic 
fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (prior to and from August 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a June 2005 letter, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letter informed the veteran that he should submit any 
medical evidence pertinent to his claim.

While complete VCAA notice was not provided to the appellant 
prior to the initial adjudication, the claim was 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see April 2006 
supplemental statement of the case).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The procedure outlined is not at odds with the 
principles espoused in Pelegrini.  The veteran has received 
notice regarding ratings of the disability on appeal and 
effective dates of awards.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran's service medical records are associated with the 
claims file, as are VA and private medical records.  The 
veteran has recently undergone an examination that has 
addressed the matters presented by this appeal.  The veteran 
has not identified any pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of this 
claim.

Factual Background

The veteran's service medical records reveal that in October 
1962 he underwent an open reduction of a fracture of the 
zygomatic bone.

At a May 1973 VA examination the veteran complained that his 
gums and face were sore around the fracture sight; physical 
examination revealed that the veteran had no displacement of 
occlusion, limitation of motion of open bite, or other 
residuals from the zygomatic fracture.

A rating decision in June 1973 granted service connection for 
a healed left zygomatic fracture, rated noncompensable under 
Diagnostic Codes 9999-9910.  A February 1993 rating decision 
increased the rating to 10 percent, also under Diagnostic 
Codes 9999-9910.

At a February 2006 VA examination, the veteran indicated that 
he had pain in the cheek area; he also stated that he had 
tinnitus and hearing loss, and had dizziness "from his ear 
drum."  The veteran indicated that he took Tylenol and Advil 
as needed.  Physical examination revealed a 0.1 centimeter by 
1.0 centimeter scar on the left side of the nostril.  The 
scar was tender to palpation.  There was no scar 
inflammation, elevation, edema, skin ulceration of the scar, 
keloid formation, depression, or adherence.  The scar color 
was normal, and there was no induration or underlying tissue 
loss.  It was noted that the scar produced no disfigurement 
of the head, face, or neck, and there was no limitation of 
motion or function resulting from the scar.  Color 
photographs of the scar were included as part of the 
examination.  The diagnosis was well-healed superficial 
surgical scar.

Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for such 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating periods on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

In the past, the veteran's disability on appeal was evaluated 
under the provisions of 38 C.F.R. Part 4, Diagnostic Code 
9910.  This evaluation contemplated malunion of the maxilla 
with displacement.  Subsequent to the February 1993 rating 
decision, new regulations were issued, effective February 17, 
1994.  59 Fed. Reg. 2529-2530 (1994).  Under the current 
provisions, malunion or nonunion of the maxilla is rated 
under Diagnostic Code 9916; a 10 percent rating requires 
moderate displacement, and a 30 percent evaluation requires 
severe displacement.  The veteran's zygomatic fracture has 
not been shown to have resulted in any displacement at all, 
and, accordingly, there is no basis for the assignment of a 
higher rating under this or other dental codes.

The veteran's disability has most recently been evaluated 
under the Diagnostic Codes pertaining to scars.  The portion 
of the Rating Schedule pertaining to the rating of skin 
disorders (38 C.F.R. § 4.118) was revised, effective August 
30, 2002, and now includes new criteria for rating scars 
(Diagnostic Codes 7800-7804).  The Board will first consider 
whether the rating schedule prior to this date affords the 
veteran an increased rating.

Under prior law, Diagnostic Code 7800 provided a 10 percent 
disability for moderate disfigurement from a scar of the 
head, face, or neck.  A 20 percent disability rating was 
assigned for severe disfigurement, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  The February 2006 VA examiner noted that the 
veteran's scar was productive of no disfigurement of the 
head, face, or neck, and there is no basis for the assignment 
of a higher rating under the prior Diagnostic Code 7800.

Diagnostic Code 7801 (third degree burn scars) and Diagnostic 
Code 7802 (second degree burn scars) are not for application 
in the present case.

Under Diagnostic Codes 7803 and 7804, a 10 percent rating is 
assigned for scars which are superficial, tender and painful 
on objective demonstration or for superficial scars which are 
poorly nourished, with repeated ulceration.  These code 
sections, however, did not provide for a rating in excess of 
the currently assigned 10 percent evaluation.

A disability evaluation of 10 percent or more may be assigned 
under Diagnostic Code 7805, which provides for an evaluation 
of scars based upon limitation of function of the part 
affected.  However, the evidence of record does not show that 
the veteran's surgical scar results in any limitation of 
motion or function.  As such, the assignment of the next-
higher 20 percent rating under Diagnostic Code 7805 is not 
warranted.  In sum, then, there is no basis for a rating in 
excess of 10 percent prior to August 30, 2002.

The Board will now consider the current version of 38 C.F.R. 
§ 4.118, effective from August 30, 2002.

Under Diagnostic Code 7800, disfigurement of the head, face, 
or neck warrants a 10 percent evaluation, with one 
characteristic of disfigurement.  A 30 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips, or two or three characteristics of 
disfigurement.

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: a scar five or more 
inches (13 or more cm.) in length; a scar at least one-
quarter inch (0.6 cm.) wide at its widest part; surface 
contour of a scar that is elevated or depressed on palpation; 
a scar that is adherent to underlying tissue; skin that is 
hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); skin texture that is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); missing underlying 
soft tissue in an area exceeding six square inches (39 sq. 
cm.); skin that is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  It is also noted 
that consideration should be made of unretouched color 
photographs when evaluating under these criteria.

Revised Diagnostic Code 7800 provides several objective 
criteria for determining relative disfigurement due to a scar 
on the head, face, or neck.  First, the Board notes that in 
the veteran's case, the length of the scar does not approach 
the 13cm requirement.  Further, the February 2006 VA examiner 
made a specific finding that the scar was not disfiguring.  
In short, the criteria for a 30 percent rating under 
Diagnostic Code 7800 are not met.

As Diagnostic Code 7801 and Diagnostic Code 7802 pertain to 
scars other than the head, face, or neck, these codes are not 
for application in this case.  Further, the Board notes that 
the veteran has already attained the maximum benefit (10 
percent) offered by Diagnostic Code 7803 and Diagnostic Codes 
7804.

Diagnostic Code 7805 provides for rating scars on limitation 
of function of the affected part.  As noted, however, there 
is no evidence revealing that the veteran's surgical scar 
results in any limitation of motion or function.

In short, a rating in excess of 10 percent under the revised 
Diagnostic Codes 7800-7805 is not warranted.

While the veteran has claimed that he has hearing loss and 
tinnitus as a result of his zygomatic fracture, the Board 
notes that the veteran has been denied service connection for 
hearing loss and tinnitus secondary to his service-connected 
healed left zygomatic fracture.  In short, the competent 
evidence does not reveal any additional complication of the 
veteran's healed left zygomatic fracture.

In conclusion, the evidence of record reflects a disability 
picture commensurate with the currently assigned 10 percent 
rating for the healed left zygomatic fracture.  There is no 
basis for an increased rating under the applicable schedular 
criteria, either in their current form or as they existed 
prior to August 30, 2002.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the veteran's healed left zygomatic fracture 
has required hospitalization, or that manifestations of the 
disability exceed those contemplated by the schedular 
criteria.  There is no suggestion in the record that this 
disability has resulted in marked interference with 
employment.  Therefore, assignment of an extra-schedular 
evaluation in this case is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

A rating in excess of 10 percent for a healed left zygomatic 
fracture is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


